DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of  claims 1-18 in the reply filed on 12/14/2021 is acknowledged. Claims 19-22 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/03/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
The reference EP 3857250 A1 was not included.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a component of said lateral hypotenuse perpendicular to the longitudinal axis of the insert having a planar length less than the planar width between opposing interior lateral surface of the aperture” must be shown or the feature(s) canceled from the claim(s). It should be noted that this limitation amounts to the lateral distance between flanges being less than the aperture width, but this is not the case in shown in figure 6a  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
It is noted that the applicant uses the term ‘dam’ in claims 1-8. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “a barrier to check the flow of liquid, gas, or air” (Merriam-Webster).

It is noted that the applicant uses the term ‘hypotenuse in claim 2. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “the side of a right-angled triangle that is opposite the right angle” (Merriam Webster).

It is noted that the applicant uses the term ‘major axis’ in claim 5. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “the axis passing through the foci of an ellipse” (Merriam-Webster).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim scope is vague and ambiguous. In particular it is unclear whether the duct and aperture are  being claimed in combination  or not with the dam. The use of configured clauses and functional or product-by-process language creates confusion as to what the intended structural elements applicant is seeking patent protection on. 
As such, conversely, It is ambiguous whether the insert is claimed in combination with the duct. If it is, then state so on the record.  At best, it appears the insert may be claimed in such a way that ‘it could’ be installed and rotated in such a way on some duct with an aperture. Applicant is advised, such a claim scope seems rather similar to a generic damper or baffle or vent one may commonly see and use in HVAC industry, as home vent dampers are commonly curved to fit in round duct and have pivotal or rotatable movements. 
Claim 1 also recites the limitation "the longitudinal axis of the duct" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
It is also unclear which longitudinal axis is being referred to in line 10.

	Regarding claim 9, claim 9 recites the limitation "the longitudinal axis of the duct" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 

	 Similarly, claims 2-8 and 10-18 are rejected for being dependent of a rejected base claim


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102([ a1/2 ]) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brooks.

Brooks discloses a dam (fig 21A) capable of use with a duct having a longitudinal axis and an aperture, the dam comprising: a single piece insert (20G, the examiner interprets “single piece” as being the end product or unit of dam 20G when together, as a single unit,  Applicants’ specification and claims fail to define or specifiy a meaning of single piece being a monolithic dam, as such, the examiner asserts, given BRI, single piece can be the end attached combined dam)  having a first lateral flange (50) and a second lateral flange (50) which are both parallel to the longitudinal axis of the insert and configured to engage opposing interior lateral surfaces of the duct when in a seated position, the insert engaging the duct in sealing contact in a seated position (see for example fig 21A), the first and second lateral flanges offset longitudinally (figs 21B) along the longitudinal axis and joined with a curved wall having a curvature (fig 21B) shaped to be received through the aperture, with the insert rotated about a normal axis perpendicular to the longitudinal axis of the duct (Note: this limitation falls under product by process, see MPEP 2113 and/or a functional clause, Brook, figure 13e, items 20a and 28, vent dam is structurally equivalent to meet the product by process limitations, alternatively this could be interpreted as a functional limitation, in which case the recited insert is capable of being received through an aperture in the duct and rotated into place about axis perpendicular to the longitudinal axis of the duct).

As set forth in MPEP 2125, the drawings show a lateral offset in fig 21A,B,E. As such the Examiner contends this broad scope of claim 1 is hereby met.  Assuming arguendo that Fig 21 fails to teach with sufficient specificity the ‘offset’, the examiner contends based on the drawings an offset is as lets suggested. As such, it would have been obvious for one of ordinary skill in the art at the time of filing to recognize this suggestion from the drawings and the implement at least a minor offset of flanges for a given benefit of not have the loads of the fasteners aligned in the same planes or vectors, etc. 
Alternatively, one of ordinary skill could argue that given manufacturing tolerances in industry at the given time of invention, there could be some % tolerance between sides, flanges, lengths, widths etc. that is not 100% perfectly symmetrical. As such, the flanges would be offset for some tolerance in given manufacturing instances. And, because of that one of ordinary skill would recognize that the claim scope arguably could also be anticipated in that light, but if not, at the very least rendered obvious based on manufacturing tolerances between the elements of flanges, molds, material. Etc. 
Furthermore, assuming arguendo that the examiner over broadly construed “single piece”, it has further been held to be obvious to one having ordinary skill in the art at the time the invention was made to make separate pieces as a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). As, one of ordinary skill would recognize the known methods or techniques for manufacturing a multiple piece device as a single piece and gained cost or material savings, shipping, storage, etc. and any efficiencies gained by such industrial practices. 
       As set forth above the examiner asserts given all the various ways the scope of claim 1 is thoroughly explained and met by the prior art of Brooks, the examiner contends that at the very least a prima facie case has been established. Should applicant disagree, Applicant is advised that given such extraordinary broad scope for claim 1, and the amount of possible interpretation of solely Brooks, one may strongly considering narrowing the scope of claim 1. 

Re claim 9, see rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook (US 9010689 B1) in view of Perez (US 20160355273 A1).
	Regarding claim 1 (as best understood), Brook teaches a dam (Brook, figure 13a, item 20a, vent dam) for use with a duct having a longitudinal axis, the dam comprising:
a single piece (Brook, column 2, lines 33-35, vent dam can be made of a single piece) insert (Brook, figure 13a, item 20a, vent dam) having a first lateral flange and a second lateral flange (Brook, figure 13a, item 50, side flanges) the first lateral flange and the second lateral flange parallel to a longitudinal axis of the insert (Brooks, figure 13e, items 20a and 50, longitudinal cross section shows that the flanges are parallel to the longitudinal axis) and configured to engage opposing interior lateral surfaces of the duct in a seated position (Brook, figure 14e, items 28 and 50, vent walls are engaged by the flanges), the insert engaging the duct in sealing contact in the seated position (Brook, figure 13e), the first and second lateral flanges offset longitudinally along the longitudinal axis (Brook, figure 13a, item 50, side flanges are offset along the longitudinal axis) and joined with a curved wall (Brook, figure 13a. item 78, curved guiding surface between flanges) having a curvature shaped to be received through the aperture in the duct with the insert rotated about a normal axis perpendicular to the longitudinal axis of the duct (Note: this limitation falls under product by process, see MPEP 2113; Brook, figure 13e, items 20a and 28, vent dam is structurally equivalent to meet the product by process limitations, alternatively this could be interpreted as a functional limitation, in which case the recited insert is capable of being received through an aperture in the duct and rotated into place about axis perpendicular to the longitudinal axis of the duct), except:
where the flanges are offset along the along the longitudinal axis. 
Perez teaches a fuel dam where the flanges are asymmetric and hence offset along any axis from each other (Perez, figure 4a).
	Brooks and Perez are both considered analogous art as they are both in the same field of fuel dams. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Brooks with the offset flange construction of Perez in order to distribute load across the vent stringer.
		
	Regarding claim 6, Brooks as modified by Perez teaches the dam as defined in claim 1 wherein the curvature is asymmetric (Perez, figure 4a, dam has an irregular shape which necessitates irregular curvature in implementation).

	Regarding claim 7, Brooks teaches the dam as defined in claim 1 further comprising a positioning ledge on a top surface of the insert, said positioning ledge having an edge configured to engage an end periphery 54 the aperture (Brook, figure 15, item 78, positioning edge engages with duct adjacent to aperture to guide fuel flow).

Regarding claim 8, Brooks teaches the dam as defined in claim 7 further comprising a tab extending from the positioning ledge (Brook, figure 14a, item 140, flange tabs).

Claims 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook (US 9010689 B1) in view of Perez (US 20160355273 A1).

	Regarding claim 9, A fuel vent system for an aircraft, the system comprising:
a vent stringer having a duct with a curved trapezoidal cross section (Brook, figure 13e, item 28, duct stringer has a curved trapezoidal cross section) and a longitudinal axis (Brooks, figure 13e, duct longitudinal cross section shown); and
a single piece insert (Brook, column 2, lines 33-35, vent dam can be made of a single piece) having a first lateral flange and a second lateral flange parallel to a longitudinal axis of the insert (Brook, figure 13a, item 50, side flanges parallel to the insert longitudinal axis) configured to engage opposing first and second interior lateral surfaces of the duct with the longitudinal axis of the insert aligned with the longitudinal axis of the duct in a seated position of the insert (Brooks, figure 13e, insert longitudinal axis aligned with longitudinal axis of vent dam when inserted), the first and second lateral flanges joined with a curved wall having a curvature shaped to be received in an aperture in the vent stringer, with the insert oriented in a rotated position at an insertion angle between the longitudinal axis of the insert and the longitudinal axis of the duct (Note: this limitation falls under product by process, see MPEP 2113; Brook, figure 13e, items 20a and 28, vent dam is structurally equivalent to meet the product by process limitations, alternatively this could be interpreted as a functional limitation, in which case the recited insert is capable of being received through an aperture in the duct and rotated into place about axis perpendicular to the longitudinal axis of the duct) except:
	where the first and second lateral flanges offset longitudinally along the longitudinal axis of the insert.
Perez teaches a fuel dam where the flanges are asymmetric and hence offset along any axis from each other (Perez, figure 4a).
	Brooks and Perez are both considered analogous art as they are both in the same field of fuel dams. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Brooks with the offset flange construction of Perez in order to distribute load across the vent stringer.

	Regarding claim 12, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 wherein a cross sectional periphery of the insert is in sealing contact with an internal periphery of the duct in the seated position (Brooks, figure 13e).

	Regarding claim 13, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 further comprising a positioning ledge on a top surface of the insert, said positioning ledge having an edge configured to engage an end periphery of the aperture (Brook, figure 15, item 78, positioning edge engages with duct adjacent to aperture to guide fuel flow).

	Regarding claim 14, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 further comprising a first fastener inserted through the first lateral flange and the first interior lateral surface and a second fastener inserted through the second lateral flange and the second interior lateral surface  (Brooks, figure 13a, item 110, holes on both flanges for inserting fasteners).

	Regarding claim 15, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 further comprising a fillet seal around a forward peripheral edge of the insert (Brooks, figure 22, item 98, seal).

		Regarding claim 18, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 wherein the curvature is composed of a plurality of segments limited in extent to be received within the duct, the segments comprising:
a first segment not exceeding an extrapolation of the first lateral flange beyond trailing edge to a tangent of a second segment, said second segment limited by a semicircle of a radius equal to or less than the planar width and commencing perpendicular to the longitudinal axis, the semicircle of the second segment extending over an arc equal to or greater than the insertion angle having a termination at a tangent point to the second interior lateral surface; and
a third segment extending from the termination of the second segment to an extrapolation of the second lateral flange to an intersection point, wherein the third segment is parallel to the lateral surface of the duct (Brooks, figure 18a, see callout below).

Allowable Subject Matter
Claims 2-5, 10, 11, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach a vent stringer dam with the claimed geometry of claims 2 and 10 and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.
Claims 3-5, 10, 16, and 17 follow as being dependent on claims 2 or 10.


Response to Arguments
Applicant's arguments filed 04/22/2022 regarding the 112b rejection of claim 1 have been fully considered but they are not persuasive. See rejection as shown above for clarification. 

Applicant’s arguments, see page 6 of applicant’s reply, filed 04/22/2022, with respect to the 112b rejections of claims 2, 4, 5, and 9-18 have been fully considered and are persuasive.  The corresponding rejections to these claims and dependents thereof have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 6-8, 9, 12-15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rolfes (US 9399510 B2) teaches a single piece insert vent dam with a trapezoidal cross section and edges that extrude out along stringer walls in order for it to be secured in place.
Edwards (EP 3656657 A1) teaches a fuel tank dam from sealing an area that joins a stringer and a rib.
Otyzerskiy (US 10023321 B1) teaches a method and apartus for forming a dam like structure in cavities like those in stringers.
Paul (GB 2575102 A) teaches a bulkhead for use in a duct stringer.
Stouffer (US 20190315492 A1) teaches a plug that prevents water from entering into the fuel system from a vent stringer when the aircraft is being washed.
Yamaguchi (JP 2020011682 A) teaches a dam for sealing the area between a rib and a stringer in an aircraft fuel tank. This also features asymmetric curvature.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/               Examiner, Art Unit 3642                                                                                                                                                                                         

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642